Citation Nr: 1027495	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as secondary to Agent 
Orange exposure.

2.  Entitlement to service connection for chronic bronchitis, 
also claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from January 
1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The case was brought before the Board in November 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's COPD is not related to a disease or injury in 
service, to include exposure to Agent Orange herbicides. 

2.  The Veteran does not currently have chronic bronchitis 
related to any disease or injury in service, to include exposure 
to Agent Orange herbicides.


CONCLUSIONS OF LAW

1.  The Veteran's COPD was not incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§1101, 1110, and 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  The Veteran's claimed chronic bronchitis was not incurred in 
or aggravated by active service nor may it presumed to have been 
incurred therein.  38 U.S.C.A. §§1101, 1110 and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in March 2006.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examination to obtain an opinion 
as to whether his COPD or bronchitis can be attributed to 
service, to include Agent Orange exposure in service.  See id.; 
see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
Further examination or opinion is not needed because, at a 
minimum, there is no persuasive and competent evidence that the 
claimed conditions may be associated with the Veteran's military 
service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran claims he currently has respiratory disorders, to 
include COPD and bronchitis, as a result of his military service, 
to include inhalation of Agent Orange herbicides while stationed 
in Vietnam. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

There is a presumption of herbicide exposure available to 
veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 38 
C.F.R. § 3.307(a)(6)(iii).  The Veteran's military records 
confirm he served in the Republic of Vietnam during this time 
period and, therefore, he is presumed to have been exposed to 
Agent Orange herbicides.  Id.

COPD and bronchitis, however, are not specific diseases medically 
associated to herbicide exposure as a matter of presumption.  See 
38 C.F.R. § 3.309(e).
 
Although his type of respiratory diseases are not on the 
presumptive list, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not precluded 
from establishing service connection for disability due to 
herbicide exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  That is, presumptive 
service connection is not the sole means of establishing service 
connection.  

In the absence of a presumption, as is the case here, in order to 
prevail on the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records indicate the Veteran was 
treated in June 1968, September 1968 and February 1980 for a 
cough, sore throat and upper respiratory infection (URI).  In 
June 1968, moreover, the Veteran was diagnosed with bronchitis.  
The Board also finds noteworthy that the Veteran's September 1965 
entrance examination notes a history of "whooping cough" prior 
to his military service.  The Veteran's February 1970 separation 
examination, however, is silent as to any respiratory 
abnormalities or diagnoses.  

The first pertinent inquiry then is whether the Veteran incurred 
a chronic respiratory disorder in the military.  The Board 
concludes he did not.  Although treated for a cough and sore 
throat as well as diagnosed with URIs and, at least in one 
instance, bronchitis specifically, it is clear from the record 
that these ailments and diagnoses were acute and transitory.  The 
Veteran recovered from his various complaints and his 1970 
separation examination was silent as to any chronic respiratory 
disorder.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry here then 
is whether the Veteran has a current respiratory disorder related 
to his in-service treatments, diagnoses or any other incident of 
his military service.  The Board concludes he does not.

After service, the Veteran was treated for complaints of chest 
pain in November 1984.  Chest x-rays at that time were normal, 
and the Veteran ultimately was hospitalized for a heart attack, 
unrelated to any respiratory condition.  The Board further notes 
the Veteran was afforded a VA examination in November 1985 where 
the examiner noted, among other things, the Veteran's complaints 
of shortness of breath on exertion, but found the Veteran's lungs 
to be clear.  

VA outpatient treatment records reveal treatment and diagnosis of 
acute asthmatic bronchitis and COPD as early as June 1998, nearly 
three decades after service.  The Veteran was also afforded an 
Agent Orange examination in June 2004 where, at that time, the 
Veteran did not note any complaints of respiratory problems.  
Thereafter, the Veteran was treated and diagnosed with chronic 
bronchitis with COPD in August 2004 and August 2005 where the VA 
physicians noted the Veteran's significant smoking habit, smoking 
a pack per day or more.  In February 2006, VA outpatient 
treatment records reflect the Veteran was advised on various 
tobacco cessation programs.  

The Veteran was afforded a VA examination in January 2010 to 
ascertain whether the Veteran has any respiratory disorder, to 
include bronchitis and COPD, related to his in-service treatment 
of URIs, coughs, sore throat, and in at least one instance, 
bronchitis specifically.  The examiner noted the Veteran's in-
service treatments, to include the June 1968 diagnosis of 
bronchitis.  The examiner also noted the Veteran's 45 year 
history of smoking, up to one and a half packs per day.  Although 
the Veteran indicated he developed bronchitis on an annual basis, 
to include some episodes of pneumonia, the examiner opined that 
the Veteran did not currently have bronchitis or any other 
chronic disability or residuals from the 1968 bout of bronchitis.  
Rather, the VA examiner diagnosed the Veteran with COPD, which 
was found to be completely unrelated to Agent Orange exposure, 
the Veteran's in-service treatments for cough and URIs, the one 
single episode of bronchitis that he had in the service, or any 
other incident of the Veteran's military service.  Rather, the VA 
examiner opined that the Veteran's current COPD/chronic 
bronchitis "...is the result of his 45-year, 1-1/2 packs per day 
smoking habit."

The Board finds the VA examiner's opinion persuasive.  It is 
based on a thorough physical examination and a complete review of 
the claims folder, to include the Veteran's service treatment 
records and post-service medical records.  The examiner 
considered the Veteran's military history of bronchitis and 
recurrent episodes of bronchitis since military service, but 
ultimately found insufficient medical evidence to support a 
current diagnosis of chronic bronchitis.  Rather, the examiner 
found the Veteran's respiratory problems, to include COPD and 
recurrent episodes of bronchitis, stemmed from the Veteran's 
long-standing smoking habit and unrelated to in-service treatment 
or Agent Orange exposure. 

The Board has considered the Veteran's statements.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible regardless of the lack of contemporaneous 
medical evidence.  The provisions concerning continuity of 
symptomatology do not, however, relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

Although the Board does not doubt the Veteran's reported 
symptomatology through the years and that he believes his 
bronchitis and COPD are related to herbicide exposure and in-
service treatment, he is a layman and unable to make such a 
medical determination.  See Rucker, 10 Vet. App. at 74. 

Rather, the most probative medical evidence in this case does not 
support a causal connection of any respiratory disorder, to 
include COPD and bronchitis, and his military service.  
Regrettably, no medical professional has ever linked the 
Veteran's respiratory complaints or diagnoses to any incident of 
service.  What is more prevalent throughout the medical records 
is a link between the Veteran's smoking habit and his respiratory 
diagnoses. 

In light of the medical evidence described above, the Board finds 
that service connection is not warranted.  Direct service 
connection requires a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
The most probative evidence of record is against such a finding 
in this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).

ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as secondary to Agent 
Orange exposure, is denied.

Entitlement to service connection for chronic bronchitis, also 
claimed as secondary to Agent Orange exposure, is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


